DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-3 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the aforementioned claims set forth a series of physical structures/configurations that are well beyond that which is disclosed within the Matsumoto reference (discussed in greater detail infra), which is the prior art closest to Applicants’ claimed invention, and there would be no obvious reason to modify Matsumoto to satisfy each of Applicants’ pertinent limitations, as such modifications would be likely to render the Matsumoto assembly incapable of continuing to operate/behave in the particular manner set forth within the reference itself (given the particularly sensitive nature of such assemblies), which would be strongly indicative of an application of improper hindsight reasoning.
Claims 2-3 and 6-12 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4 and 7-9 recite the limitation "the nonaqueous inkjet ink composition representing 100 parts by mass”.  There is insufficient antecedent basis for this limitation in the claim.
The claim 1 recitation of “the diethylene glycol alkyl ether acetate is compounded in relation to the diethylene glycol dialkyl ether in a manner satisfying that a ratio of diethylene glycol alkyl ether acetate/diethylene glycol dialkyl ether is 0.25 to 4.5” is unclear.  Exactly what structure/configuration is sought?  Please review/revise/clarify.
The claims 3 and 6 recitations of “the diethylene glycol dialkyl ether is a diethylene glycol ethyl methyl ether and/or diethylene glycol diethyl ether” is unclear.  Exactly what structure/configuration is sought?  Can it simultaneously be a diethylene glycol ethyl methyl ether and a diethylene glycol diethyl ether?   Please review/revise/clarify.
Claims 2, 5 and 10-12 are rejected as depending (directly or indirectly) from rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-5 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0315305 to Matsumoto et al. (“Matsumoto”).
	Regarding claim 1, Matsumoto discloses a nonaqueous (per para. 1, the invention relates to a paste composition, and per para. 69, it can be in the form of a powder) inkjet ink composition (per para. 3, the paste composition may be utilized for inkjet printing) containing a pigment (e.g. pigment powder of para. 69), a pigment dispersant (e.g. dispersing agent discussed at para. 16), and an organic solvent (para. 56), wherein: i) the organic solvent (fig. 56) contains a diethylene glycol alkyl ether acetate (para. 66) and a diethylene glycol dialkyl ether (e.g. diakyl ether of ethylene glycol discussed at para. 57; also see diethylene glycol alkyl ether discussed at para. 66).
Matsumoto does not disclose: ii) a total content of the diethylene glycol alkyl ether acetate (para. 66) and diethylene glycol dialkyl ether (para. 57 and 66) accounts for 40 to 80 parts by mass in the nonaqueous inkjet ink composition (aforementioned paste composition) representing 100 parts by mass; and iii) the diethylene glycol alkyl ether acetate (para. 66) is compounded in relation to the diethylene glycol dialkyl ether (para. 57 and 66) in a manner satisfying that a ratio of diethylene glycol alkyl ether acetate/diethylene glycol dialkyl ether is 0.25 to 4.5.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide constituent component chemicals in the aforementioned quantities, in order to provide the benefit of yielding a resultant desired optical effect.
	Regarding claim 4, Matsumoto discloses the nonaqueous inkjet ink composition according to claim 1, wherein the organic solvent further contains a cyclic ester compound (e.g. the gamma-butyrolactone discussed at para. 29).
Matsumoto does not disclose said cyclic ester compound (aforementioned gamma-butyrolactone discussed at para. 29) being present “by 10 to 30 parts by mass in the nonaqueous inkjet ink composition (aforementioned paste composition) representing 100 parts by mass”.
	However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the particular chosen levels of constituent materials will determine the resultant optical effect yielded.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the cyclic ester compound in the aforementioned quantity, in order to provide the benefit of yielding a resultant desired optical effect.
	Regarding claim 5, Matsumoto discloses the nonaqueous inkjet ink composition according to claim 4, wherein the cyclic ester compound (aforementioned gamma-butyrolactone discussed at para. 29) is gamma-butyrolactone (para. 29).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637